Case: 14-50925      Document: 00513208545         Page: 1    Date Filed: 09/25/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-50925
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        September 25, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

OMAR JOSE CALZADA, also known as Omar J. Calzada,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:12-CR-642-2


Before WIENER, HIGGINSON, and COSTA, Circuit Judges.
PER CURIAM: *
       Pursuant to a conditional plea, Defendant-Appellant Omar Jose Calzada
pleaded guilty to an indictment charging him with conspiring to manufacture
a controlled substance involving 100 or more marijuana plants. In that plea
agreement, Calzada reserved the right to appeal the district court’s denial of
his motion to suppress evidence. As he did before the district court, Calzada
contends on appeal that the only support for the search warrant was a bare


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50925    Document: 00513208545       Page: 2   Date Filed: 09/25/2015


                                 No. 14-50925

bones affidavit that presented misleading information to the magistrate judge.
Calzada insists that, as a result, the district court erred in applying the good
faith exception to the exclusionary rule.
      Our review of the affidavit and the record as a whole compels the
conclusion that Calzada has failed to make a showing that Detective Chad
Culp made false or misleading statements which in turn misled the magistrate
judge to sign the search warrant. See United States v. Alvarez, 127 F.3d 372,
373 (5th Cir. 1997). Culp’s affidavit is far from wholly conclusional and thus
does not constitute a bare bones affidavit. See United States v. Satterwhite,
980 F.2d 317, 320 (5th Cir. 1992).          Rather, the affidavit details Culp’s
investigation of the Dancing Brook residence from start to finish. Based on the
totality of the circumstances, we conclude that the district court did not err in
determining that the good faith exception was applicable. See United States v.
Fisher, 22 F.3d 574, 578 (5th Cir. 1994). Thus, we need not consider whether
the magistrate judge who issued the warrant had a substantial basis for
concluding that probable cause existed. See United States v. Allen, 625 F.3d
830, 835 (5th Cir. 2010).
      AFFIRMED.




                                       2